DETAILED ACTION

1.  Claims 1-20 are presented for examination.

2.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

3.  35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  Claims 16-20 are rejected under 35 U.S.C. 101 as non-statutory since the broadest reasonable interpretation of the claimed computer-readable medium includes transitory signals, such as a carrier wave, which is none of a process, machine, manufacture, or composition of matter.  More specifically, and per the applicant’s textual portion of the specification (page 36 (lines 1-3) and page 26 (paragraph [0084]) to page 27 (line 6)), there is no “storage” in claims 16-20 (e.g., see paragraph [0084], spanning page 26 to page 27, in the applicant’s textual portion of the specification; and, also, paragraph [0130], spanning page 35 to page 36, in the applicant’s textual portion of the specification).  Examiner suggests, to overcome this rejection under 35 U.S.C. 101, to amend claim 16 (line 1) to include “non-transitory” after “A”.

5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this action:

   A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;   

Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mason, JR. et al. (United States Patent Application Publication Number:  US  2016/0154817 A1).

7.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text upon which the Office action relies to support the position taken.  Also, no temporal order was claimed for all of the acts and/or functions.

8.  Per claim 1, to the best examiner can understand the claimed invention in light of the applicant’s specification, Mason taught a method for facilitating access to data stored in a cloud-based storage service (e.g., see figure 13 (1330, 1350, 1355, 1360), figure 14, Abstract “method”, paragraph [0014 “cloud”], paragraph [0015], paragraph [0032], and paragraph [0100]), the method comprising:
a)  storing, at the cloud-based storage service, data associated with a user account  (e.g., see figure 13, paragraph [0035], paragraph [0038],  paragraph [0040],  paragraph [0057],  paragraph [0100], and paragraph [0117]);
b)  associating a portion of the data with a heightened authentication protocol  (e.g., see paragraph [0034], paragraph [0037] {not all data is encrypted, using encryption credential data,  which is higher than, and after, other credential data, such as user+password, for/of a user account, each for permitting or denying interaction with the data, of paragraph [0037]}, and paragraph [0067]);
c)  receiving, at the cloud-based storage service, a request for an application to receive data that is associated with the heightened authentication protocol  (e.g., see paragraph [0056], paragraph [0057], and paragraph [0087]);
d)  in response to the request, authenticating the request based on the heightened authentication protocol  (eg., see paragraph [0034], paragraph [0037], paragraph [0067], and paragraph [0115]);
e)  in response to authenticating the request, granting permission for the application to receive the data that is associated with the heightened authentication protocol (e.g., see paragraph [0034], paragraph [0037], paragraph [0067], and paragraph [0115]); and,
f)  in response to a locking of the data that is associated with the heightened authentication protocol, sending, to the application, an indication that the data should be shown as unavailable  (e.g., see paragraph [0034], paragraph [0037], paragraph [0067], paragraph [0115], and paragraph [0123]).

9.  Per claim 2, claim 3, and claim 4, Mason also taught the data is not indicated on a user interface (e.g., see paragraph [0058]) since the indication was that the data should be shown as unavailable as a tombstone which further comprised deleting local copies of the data. (e.g., see paragraph [0123]). 



11.  Per claim 6, Mason also taught the application is a file manager application (e.g., see paragraph [0032], paragraph [0037], and paragraph [0058 “web-based UI”]).

12.  Per claim 7, Mason also taught wherein the locking of the data is based on an auto-lock configured for a predetermined time after the authentication (e.g., see paragraph [0086] to paragraph [0089]) since an auto-fault would result in an auto-lock after a predetermined time after the authentication.

13.  Per claim 8, Mason also taught rendering representations of the data as being associated with the heightened authentication protocol when the data is unlocked  (e.g., see paragraph [0032], paragraph [0034], paragraph [0037], paragraph [0058 “web-based UI”], paragraph [0067], and paragraph [0115]).

14.  Per claim 9, Mason also taught hiding representations of the data associated with the heightened authentication protocol when the data is locked (e.g., see paragraph [0032], paragraph [0034], paragraph [0037], paragraph [0058 “web-based UI”], paragraph [0067], paragraph [0115], and paragraph [0123]){a delete tombstone, where a file has removed, merged, or renamed, would effectively hide the data}.

15.  Per claim 10, Mason also taught wherein the indication that the data is unavailable includes identifiers for files (e.g., see paragraph [0032], paragraph [0034], paragraph [0037], paragraph [0058 “web-based UI”], paragraph [0067], paragraph [0115], and paragraph [0123]).

16. Per claims 11-20, these encompassing claims do not teach or define above the correspondingly rejected claims given above, and are thus are rejected for the same supporting rationales as given above.  However, Mason also taught his system was in a computing device, per his figures 13 and paragraph [0100]), with one or more processing units; a local storage storing a local file; a network interface unit for communicating with a remote service having a remote storage; and a computer-readable medium having encoded thereon computer-executable instructions, wherein the instructions further cause the one or more processing units to execute a method as indicated above.

17.  The other evidence of record, indicated on FORM PTO-892, but not relied upon in the above rejections, taught of accessing data in a cloud based server system implementing locks and authentications.

18.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

20.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

21.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

22.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ROBERT B HARRELL/
   Primary Examiner
      Art Unit 2442